UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

Pxain¢irr,
V° crim. No. 08-0017 (TFH)
KENNETH LoN104 F.3d 32, 32 (2d Cir. 1996),

"‘ [o]ccasionally, changed circumstances~for instance, exceptionally good behavior by the
defendant or a downward turn in the defendant’s ability to pay a fine or restitution imposed as
conditions of release--will render a previously imposed term or condition of release either too
harsh or inappropriately tailored to serve the general punishment goals of section 3553(a)[,]"’

such that a defendant may be entitled to termination of supervised release under § 3583(@)(1).

_Mczlhz'.s'-Gczrdner, 783 F.3d at 1289-9(). However, as the undersigned explained in Unz’l‘ea' Sl’al'es

v. Elhe)"z'dge, 999 F. Supp. 2d l92 (D.D.C. 20l3):

[D]istrict courts applying Lussz`er to § 3583(e)(l) petitions have
found that even perfect compliance with conditions of release does
not qualify as "exceptionally good behavior" warranting early
termination. These courts have noted that "[m]odel prison conduct
and full compliance with the terms of supervised release is what is
expected of a person under the nnagnifying glass of supervised
release and does not warrant early termination." Unz`lecz’ Sl'al‘e.s v.
McKay, 352 F. Supp. 2d 359, 361 (E.D.N.Y. 20()5). In Unz‘led$z'ales
v. Mecz’ina, the court found that though defendant’s "post-
incarceration conduct is apparently unblemished, this alone cannot
be sufficient reason to terminate the supervised release since, if it

(B) in the case ofa violation of probation or supervised release, the
applicable guidelines or policy statements issued by the Sentencing
Coinmission . . . ;

(5) any pertinent policy statement . . . issued by the Sentencing Commission . . . [;]

(6) the need to avoid unwarranted sentence disparities among defendants with
similar records who have been found guilty of similar conduct; and

(7) the need to provide restitution to any victims of the offense

18 U.S.C. § 3553(a).

were, the exception would swallow the rule." l7 F. Supp. 2d 245,
247 (S.D.N.Y. 1998). Tlierefore, a defendant must show something
"of an unusual or extraordinary nature" in addition to full
cornpliance. Iv]nil'ea' Sl‘al‘es v. Caruso, 241 F. Supp. 2d 466, 469
(D.N.J. 2003).
999 F. Supp. 2d at l96.

Here, in support of his motion, defendant emphasizes that he has, for approximately six
years, complied with the terms of his supervised release, including by completing sex offender
therapy, complying with sex offender registration requirements in the state of l\/laryland where he
works and lives, and niaintaining stable employment and financial independence l\/lot, l-Z.
De'fendant also notes that he has attended bi~weel552 U.S. 38, 49-5()
(2007) (noting that "the district judge should . . . consider all of the § 3553(a) factors to
determine whether they support the sentence"). The Court has weighed these factors again in
light of defendant’s above-noted conduct. However, while the Court commends defendant for
his law~abiding conduct and personal successes, such activities are expected of a person on
supervised release and do not amount to "exceptionally good behavior” or "soinethiiig of an

unusual or extraordinary nature in addition to full compliance." See Mczthz`s-Gczrdner and

li`lherz`dge, both suprcz. ln sum, the Court concludes that "the conduct of the defendant released

and the interest ofjustice" do not warrant termination of defendant’s supervised release. 18

U.S.C. § 3583(e)(l).

Accordingly, defendant’s Renewed Motion for Terrnination of Supervised Release [ECF
No. 22] will be}or:i‘\'-:'d. An appropriate order will accompany this opinion.

Jtliy&,zoie  

Thomas F. Hogan '
Senior United States Dist ge